         Case 7:19-cv-11796-NSR Document 39 Filed 09/10/21 Page 1 of 22




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MAUREEN M. BILLINGS,
                                                                              09/10/2021
                               Plaintiff,

       -against-                                                 19-cv-11796 (NSR)
NEW YORK STATE DEPARTMENT OF                                    ORDER & OPINION
CORRECTIONS AND COMMUNITY
SUPERVISION, ROGER A. MURPHY, PAUL J.
ARTUZ, and DIANE CURRA

                              Defendants.


NELSON S. ROMÁN, United States District Judge:

       Plaintiff Maureen M. Billings (“Plaintiff”), brings this action for discrimination and

retaliation under Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e (“Title VII”), the

First and Fourteenth Amendments, pursuant to 42 U.S.C. § 1983 (“Section 1983”), the Americans

with Disabilities Act, 42 U.S.C. § 12112 (“ADA”), and N.Y. Executive Law § 296. Plaintiff

asserts these claims against the New York State Department of Corrections and Community

Supervision (“DOCCS”), Deputy Superintendent for Security Roger A. Murphy, Captain Paul J.

Artuz, and Diane Curra alleging that they discriminated and retaliated against her as a Muslim

woman suffering from diabetes and stress-related impairments.

       Presently before the Court is Defendants’ motion to dismiss the Amended Complaint for

lack of jurisdiction and failure to state a claim pursuant to Federal Rules of Civil Procedure

12(b)(1) and 12(b)(6). (ECF No. 20.) For the following reasons, the motion is GRANTED.

                                            BACKGROUND

       The following facts are taken from Plaintiff’s Amended Complaint (ECF No. 8) and are

accepted as true for purposes of this motion.

                                                1
         Case 7:19-cv-11796-NSR Document 39 Filed 09/10/21 Page 2 of 22




       Plaintiff is a practicing Muslim woman that, in compliance with her faith, wears a hijab in

public. (Am. Compl. ¶ 15.) Plaintiff also has diabetes. (Am. Compl. ¶ 9.) Plaintiff is employed

as a Correction Officer with the New York State Department of Corrections at the Bedford Hills

Correctional Facility. (Am. Compl. ¶ 16.) On October 14, 2016, Plaintiff submitted a letter to the

Diversity Management Office requesting permission to wear a hijab at work. (Am. Compl. ¶ 17.)

The request was approved on or around April 28, 2017, subject to certain conditions, including (1)

the hijab must be tucked under her uniform shirt, (2) the hijab must be no larger than three feet by

three feet, and (3) it must be worn in a way to prevent it being torn away. (Am. Compl. ¶¶ 19, 21.)

       Prior to letting her wear a hijab, the Deputy Superintendent of Security had to confirm that

Plaintiff’s hijab met these approved specifications.       (Am. Compl. ¶ 19.)       The Diversity

Management Office stated that a supervisor would meet with Plaintiff to have her demonstrate that

the hijab met the requirements laid out in her approval letter. (Am. Compl. ¶ 20.) It also stated

that if she indicated she could not remove the hijab in front of other people, she would be provided

with a private area to remove it, or told to leave and come back with it available for inspection.

(Am. Compl. ¶ 20.)

       On May 1, 2017, Plaintiff was ordered to report to Defendant Murphy’s office. (Am.

Compl. ¶ 22.) Plaintiff was accompanied by a female union representative. (Am. Compl. ¶ 23.)

Defendant Murphy reprimanded Plaintiff for wearing her hijab at work without first consulting

him, and instructed her to tuck it into her shirt (as per the approved specifications). (Am. Compl.

¶ 24.) Plaintiff explained she did not consult with him or any other supervisors because there were

no high-ranking supervisors on duty over the weekend, and Plaintiff wore her hijab since she

believed it was “an urgent matter.” (Am. Compl. ¶ 25.)




                                                 2
         Case 7:19-cv-11796-NSR Document 39 Filed 09/10/21 Page 3 of 22




       On May 2, 2017, Plaintiff was ordered to report to Defendant Artuz’s office, again

accompanied by a female union representative. (Am. Compl. ¶¶ 26-27.) Defendant Artuz stated

her hijab needed to be three feet by three feet in size. (Am. Compl. ¶ 28.) Plaintiff asked for the

directive that stated this rule, and Defendant Artuz responded that she can “like it or take it off.”

(Am. Compl. ¶ 29.) Plaintiff and the union representative then cut down the hijab outside of

Defendant Artuz’s presence. (Am. Compl. ¶ 30.)

       Defendant Artuz then stated that Plaintiff had three options if she wanted to wear the hijab

in the prison: (1) take the hijab off and go to work, (2) keep the hijab on, go home and “deal with

the consequences,” or (3) demonstrate that the hijab could be pulled off quickly without choking

her. (Am. Compl. ¶ 31.) Plaintiff stated she could perform the demonstration in front of a female

supervisor, as her religion prohibits her from disrobing in front of men outside of her immediate

family. (Am. Compl. ¶ 32.) Defendant Artuz insisted Plaintiff remove her hijab in front of him

as there were no female supervisors available. (Am. Compl. ¶ 33.) Plaintiff then removed her

hijab in front of Defendant Artuz. (Am. Compl. ¶ 34.) There were two female supervisors on duty

at this time. (Am. Compl. ¶ 34.)

       After this meeting, Plaintiff was walking back to her post when her knee “buckled” twice,

causing her to fall. (Am. Compl. ¶ 35.) Plaintiff was told she was not fit for duty and sent to the

medical clinic where they instructed her to fill out Worker’s Compensation papers and sent her

home. (Am. Compl. ¶¶ 36-37.) Plaintiff was seen by her doctor, who diagnosed her injury as

stress related. (Am. Compl. ¶ 39.) Sometime thereafter, Plaintiff returned to work with a doctor’s

note that cleared her to return to duty. (Am. Compl. ¶ 40.) Plaintiff presented the note to

Defendant Curra, who stated that stress is a mental illness not covered under Worker’s

Compensation. (Am. Compl. ¶ 41.) Plaintiff was then instructed to complete “mental illness



                                                 3
        Case 7:19-cv-11796-NSR Document 39 Filed 09/10/21 Page 4 of 22




forms” prior to returning to work. (Am. Compl. ¶ 42.) She subsequently completed the form, but

it was denied for having the wrong date. (Am. Compl. ¶ 42.)

       On June 27, 2017, Plaintiff received a letter stating that she was being removed from the

payroll as of May 27, 2017.       (Am. Compl. ¶ 45.)      Plaintiff’s doctor signed a Worker’s

Compensation document on July 21, 2017, stating that Plaintiff was neurologically cleared, not

depressed, and had no emotional issues preventing her from returning to work on August 1, 2017.

(Am. Compl. ¶ 43.) Defendant Curra rejected the doctor’s notes. (Am. Compl. ¶ 44.)

       Plaintiff submitted “medical documentation receipts” from May through August. (Am.

Compl. ¶ 46.) Her July 25, 2017 receipt is listed as not conforming to DOCCS standards. (Id.)

Shortly after, on or about August 4, 2017, Plaintiff was informed that she had been overpaid

$13,598.04 for the time-period of May 16, 2017 through July 19, 2017. (Am. Compl. ¶ 47.)

       Plaintiff filed multiple grievances and letters discussing the alleged discrimination and

retaliation. In August of 2017, Plaintiff filed grievances with the New York State Department of

Labor and the New York State Correctional Officers & Benevolent Association, Inc. (Am. Compl.

¶¶ 48-49.) In September of 2017, Plaintiff submitted a letter to the Director of Diversity

Management discussing the incident with her hijab and her denial to return. (Am. Compl. ¶ 50.)

She then filed a grievance against the Diversity Management Office, as her August grievances

were ignored. (Am. Compl. ¶ 51.) In September, Plaintiff also submitted a letter to Human

Resources detailing a medical examination scheduled by Defendants. (Am. Compl. ¶ 52.)

       On or about December 7, 2017, Plaintiff was permitted to return to work. (Am. Compl. ¶

53.)

       In this action, Plaintiff requests a total of $8 million in damages, plus punitive damages,

costs, and attorney’s fees, and an injunction requiring Defendants (1) “to correct all present and



                                                4
         Case 7:19-cv-11796-NSR Document 39 Filed 09/10/21 Page 5 of 22




past violations of federal and state law,” (2) “to allow the Plaintiff to continue in the position from

which Defendants’ illegally terminated her,” (3) “to enjoin the Defendants from continuing to act

in violation of federal and state law” and “to order such other injunctive relief as may be

appropriate to prevent any future violations of said federal and state laws.” (Am. Compl. at 20.)

                                        LEGAL STANDARD

       Fed. R. Civ. P. 12(b)(1)

       A court properly dismisses a claim for lack of subject matter jurisdiction under Rule

12(b)(1) when it “lacks the statutory or constitutional power to adjudicate it, such as when . . . the

plaintiff lacks constitutional standing to bring the action.” Cortlandt St. Recovery Corp. v. Hellas

Telecomms., 790 F.3d 411, 416–17 (2d Cir. 2015) (citations and quotation marks omitted). “[T]he

‘irreducible constitutional minimum’ of standing” requires that the plaintiff have “(1) suffered an

injury in fact, (2) that is fairly traceable to the challenged conduct of the defendant, and (3) that is

likely to be redressed by a favorable judicial decision.” Spokeo, Inc. v. Robins, 136 S. Ct. 1540,

1547 (2016) (quoting Lujan v. Defenders of Wildlife, 504 U.S. 555, 560–61 (1992)).

       “The plaintiff, as the party invoking federal jurisdiction, bears the burden of establishing”

each element of constitutional standing. Id. (citations omitted). Because “the elements of Article

III standing are not mere pleading requirements but rather an indispensable part of the plaintiff’s

case, each element must be supported . . . with the manner and degree of evidence required at the

successive stages of the litigation.” Carter v. HealthPort Techs., LLC, 822 F.3d 47, 56 (2d Cir.

2016) (citations omitted). “At the pleading stage, general factual allegations of injury resulting

from the defendant’s conduct may suffice, for on a motion to dismiss we presum[e] that general

allegations embrace those specific facts that are necessary to support the claim.” Lujan, 504 U.S.

at 561 (internal quotations omitted).



                                                   5
             Case 7:19-cv-11796-NSR Document 39 Filed 09/10/21 Page 6 of 22




         Fed. R. Civ. P. 12(b)(6)

         Under Federal Rule of Civil Procedure 12(b)(6), dismissal is proper unless the complaint

“contain[s] sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on

its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550

U.S. 544, 570 (2007)). When there are well-pled factual allegations in the complaint, “a court

should assume their veracity and then determine whether they plausibly give rise to an entitlement

to relief.” Id. at 679.

         While the Court must take all material factual allegations as true and draw reasonable

inferences in the non-moving party’s favor, the Court is “not bound to accept as true a legal

conclusion couched as a factual allegation,” or to credit “mere conclusory statements” or

“[t]hreadbare recitals of the elements of a cause of action.” Iqbal, 556 U.S. at 662, 678 (quoting

Twombly, 550 U.S. at 555). The critical inquiry is whether the plaintiff has pled sufficient facts

to nudge the claims “across the line from conceivable to plausible.” Twombly, 550 U.S. at 570. A

motion to dismiss will be denied where the allegations “allow[] the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678.

                                            DISCUSSION

    I.        Title VII

         Plaintiff alleges religious discrimination and retaliation against DOCCS 1 under Title VII. 2

(Am. Compl. ¶¶ 54-69.) The Court evaluates each claim separately below.



         1
          In her Opposition, Plaintiff concedes that her Title VII claim is only against DOCCS.
(Plaintiff’s Memorandum of Law in Opposition to Defendants’ Motion to Dismiss (“Pl.’s Opp.”)
(ECF No. 37) at 12.)
         2
        Plaintiff also appears to allege disability discrimination under Title VII. (Am. Compl. ¶
55.) However, Title VII does not prohibit discrimination based upon disability. See Milione v.
City Univ. of N.Y., 950 F. Supp. 2d 704, 710 (S.D.N.Y. 2013) (“Title VII is not directed against
                                                   6
         Case 7:19-cv-11796-NSR Document 39 Filed 09/10/21 Page 7 of 22




           A. Religious Discrimination

       Title VII provides that an employer cannot discriminate against “any individual” based on

his or her “race, color, religion, sex, or national origin.” 42 U.S.C. § 2000e-2(a)(1). To survive a

motion to dismiss, a claimant must plausibly allege two elements: “(1) the employer discriminated

against him (2) because of his race, color, religion, sex, or national origin.” Lowman v. NVI LLC,

821 Fed. Appx. 29, 30 (2d Cir. 2020) (quoting Vega v. Hempstead Union Free Sch. Dist., 801 F.3d

72, 85 (2d Cir. 2015)).

       An employer discriminates against an employee “by taking an adverse employment action

against him.” Vega, 801 F.3d at 85. An adverse employment action is a “materially adverse

change in the terms and conditions of employment.” Id. (citing Galabya v. New York City Bd. of

Educ., 202 F.3d 636, 640 (2d Cir. 2000)). The Second Circuit has indicated that such an action

“is one which is more disruptive than a mere inconvenience or an alteration of job responsibilities.”

Id. (citing Terry v. Ashcroft, 336 F.3d 128, 138 (2d Cir. 2003)).

       Relatedly, an adverse action is defined in part by the causal role the claimant’s protected

identity played in the change. Thus, the change in terms and conditions must be “because of” the

employee’s race, color, religion, sex or national origin, and the claimant’s protected identity must

be “a ‘substantial’ or ‘motivating’ factor contributing to the employer’s decision to take the

action.” Id. (quoting Price Waterhouse v. Hopkins, 490 U.S. 228, 249 (1989) (plurality opinion),

superseded on other grounds by statute, Civil Rights Act of 1991, Pub. L. No. 102-166, 105 Stat.

1071). At this stage, an employee must allege the adverse action was made “at least in part for a

discriminatory reason” and this may be done by “alleging facts that directly show discrimination




disabilities, only against discrimination based on race, color, religion, sex, or national origin.”).
Therefore, the Court dismisses Plaintiff’s disability discrimination claim under Title VII.
                                                 7
         Case 7:19-cv-11796-NSR Document 39 Filed 09/10/21 Page 8 of 22




or facts that indirectly show discrimination by giving rise to a plausible inference of

discrimination.” Id. at 87 (citing Littlejohn v. City of New York, 795 F.3d 297, 307 (2d Cir. 2015)).

               a. Adverse Employment Action

       Here, Plaintiff appears to allege three potential adverse employment actions: (1) being

reprimanded for wearing her hijab; (2) denial of her request to take off her hijab in front of a female

supervisor; and (3) being dismissed from work, taken off the payroll, and prevented from returning

for an extended period of time.

       First, Defendant Murphy’s reprimand regarding Plaintiff’s use of a hijab without

consulting him is not an adverse action. “A negative evaluation or official reprimand may, in some

circumstances, constitute adverse employment action . . . but only when it triggers negative

consequences to the conditions of employment.” Brown v. City of New York, 2014 WL 5394962,

at *8 (S.D.N.Y. Oct. 23, 2014) (internal quotations omitted); see also Crews v. City of Ithaca,

3:17-cv-00213 (MAD/DEP), 2018 WL 1441282, at *5 (N.D.N.Y. Mar. 21, 0218) (“[A] complaint

must allege more than just the existence of a reprimand to establish an adverse action, it must also

allege facts that indicate a demonstrably adverse employment consequence.”). Here, there are no

allegations that this informal reprimand led to any further consequences or altered Plaintiff’s

employment.

       Next, Plaintiff alleges that being denied an accommodation for her hijab

“demonstration”—i.e., the request to demonstrate that she could quickly remove her hijab without

choking herself—was an adverse action. Denial of an accommodation may be considered an

adverse action. Little v. NBC, 210 F. Supp. 2d 330, 337 (S.D.N.Y. 2002) (“While there is no

exhaustive list of what constitutes an adverse employment action, courts have held that the

following actions, among others, may qualify: . . . denial of a requested employment



                                                  8
         Case 7:19-cv-11796-NSR Document 39 Filed 09/10/21 Page 9 of 22




accommodation[.]”) However, a claimant must still allege a material adverse change as a result

of the denial of the accommodation. See Reyes v. New York State Office of Children and Family

Services, No. 00 Civ. 7693(SHS), 2003 WL 21709407, at *7 (S.D.N.Y. July 22, 2003) (“[T]he

sole adverse action that Reyes alleged . . . with respect to national origin discrimination is [the

defendant’s] denial of his request for religious accommodation. As Reyes suffered no material

consequences from that denial, it cannot constitute an adverse employment action.”). Here,

regardless of any discomfort that Plaintiff may have experienced in removing her hijab, she has

failed to allege a material adverse change to her employment due to Defendant Artuz offering her

the choice to remove her hijab, keep her hijab on and leave, or demonstrate that her hijab was not

dangerous.

       Lastly, Plaintiff alleges that DOCCS discriminated against her by dismissing her from

work, taking her off the payroll, and not allowing her back for months. “[C]ourts have found

unpaid leave to be an adverse employment action in the context of [] Title VII [] claims. Jamil v.

Sessions, 14-CV-2355 (PKC) (RLM), 2017 WL 913601, at *8 (E.D.N.Y. Mar. 6, 2017); see also

Hughes v. City of Rochester, 12-CV-6112, 2016 WL 4742321, at *6 (W.D.N.Y. Sept. 12, 2016)

(stating, in a Title VII discrimination case, that “at a minimum, the adverse employment actions []

include: [the employer’s] decision to place plaintiff on unpaid leave”). Plaintiff alleges she was

dismissed from her place of work with no pay for about seven months, which clearly constitutes a

material change in her employment. Thus, the Court finds that Plaintiff’s dismissal and removal

from the payroll for about seven months constitutes an adverse employment action

               b. Inference of Discrimination

       However, if Plaintiff did successfully plead three adverse employment actions, her claim

would fail on the second element. In other words, Plaintiff fails to plead any facts showing a



                                                9
        Case 7:19-cv-11796-NSR Document 39 Filed 09/10/21 Page 10 of 22




plausible inference of discrimination. She does not allege that any comments were made about

her hijab, that she was asked to not wear it at work, or anything that would suggest that the alleged

discrimination she faced was related to her adherence to Islam. Glascoe v. Soloman, 18 Civ. 8284,

2020 WL 1272120, at *7 (S.D.N.Y. Mar. 17, 2020).

       Plaintiff argues that the temporal proximity between the relevant events gives rise to an

inference of discrimination. (Am. Compl. ¶ 67.) The timing and sequence of events may

adequately establish an inference of discrimination at the motion to dismiss stage. See Govori v.

Goat Fifty, L.L.C., 519 Fed. Appx. 732, 734 (2d Cir. 2013) (holding temporal proximity between

events may give rise to a prima facie case of discrimination); Babsky v. DeLeo, 1:16-cv-08576,

2017 U.S. Dist. LEXIS 45883, at *12 (S.D.N.Y. Mar. 27, 2017) (Parker, Mag. J.) (“The timing

and sequence of events—that is, Plaintiff’s refusal to work during his religious observances,

[Defendant’s] allegedly derogatory remark about Plaintiff’s religion during a conversation about

reasonable accommodations, and Plaintiff’s discharge days later—is sufficient at this early stage

in the litigation to plausibly support an inference of religious discrimination.”). However, the

timing of events here is insufficient to give rise to an inference of discrimination because, unlike

Babsky, the Amended Complaint does not allege that any DOCCS employee ever made any

negative or discriminatory remarks about Plaintiff’s religion.

       Further, the sequence of events viewed chronologically undermines Plaintiff’s claim of an

inference of discrimination. While Plaintiff was dismissed shortly after attending her meeting with

Defendant Artuz regarding her hijab, there is no allegation that this meeting motivated her

dismissal in any way. Instead, Plaintiff alleges that she had already complied with the conditions

DOCCS put in place before she could wear her hijab and that DOCCS recognized that she had

complied with these conditions. Accordingly, Plaintiff fails to allege any discriminatory reason



                                                 10
           Case 7:19-cv-11796-NSR Document 39 Filed 09/10/21 Page 11 of 22




for DOCCS to prevent her from working after she had already confirmed with a supervisor that

her hijab conformed to the requirements mandated for her to safely wear a hijab as a corrections

officer.

           Plaintiff’s own pleadings demonstrate that she admitted that she was dismissed for non-

discriminatory reasons. Plaintiff states that she was sent to the medical clinic and subsequently

sent home due to falling twice. (Am. Compl. ¶¶ 35-37.) There is no indication that Plaintiff was

instead sent home because of her accommodation request. 3 There are also no facts to infer that

Plaintiff was kept from working due to her religion. Instead, the facts as alleged show that Plaintiff

was not allowed back to work because, by her admission, (1) she failed to adequately fill out the

necessary paperwork—i.e., her mental illness forms were rejected because they contained

incorrect information—and (2) she submitted Worker’s Compensation forms after being told they

do not apply to mental illness. (Am. Compl. ¶¶ 41-43.) Plaintiff does not allege in the Amended

Complaint that she ever resubmitted the corrected forms and thus complied with nondiscriminatory

conditions of her employment. Therefore, Plaintiff has not made a plausible showing that her

membership in a faith community was a motivating factor of any adverse employment action.

           Accordingly, the Court GRANTS Defendants’ motion to dismiss Plaintiff’s Title VII

discrimination claim, and dismisses the claim without prejudice. 4



           3
          Plaintiff alleges for the first time in her Opposition that her meeting with Defendant Artuz
caused her stress. (Pl.’s Opp. at 15.) However, “[p]laintiffs cannot amend their complaint by
asserting new facts or theories for the first time in opposition to [a] motion to dismiss.” K.D. ex
rel Duncan v. White Plains Sch. Dist., 921 F. Supp. 2d 197, 209 n.8 (S.D.N.Y. 2013) (citing cases).
The Court will not acknowledge this allegation while addressing Plaintiff’s claims.
        4
          Plaintiff includes the standard for a failure to accommodate claim in her Opposition.
(Pl.’s Opp. at 14.) However, this claim requires the claimant to be disciplined for failing to comply
with a conflicting employment requirement. Baker v. Home Depot, 445 F.3d 541, 546 (2d Cir.
2006). Here, Plaintiff chose to comply with DOCCS and Defendant Artuz’s requests. See Chavis
v. Wal-Mart Stores East, LP, 265 F. Supp. 2d 391, 399–400 (S.D.N.Y. 2017) (dismissing a failure
to accommodate claim where the plaintiff complied with her job requirements and did not suffer
                                                 11
        Case 7:19-cv-11796-NSR Document 39 Filed 09/10/21 Page 12 of 22




           B. Retaliation

       Plaintiff alleges that DOCCS retaliated against her in violation of Title VII by forcing her

to leave work, taking her off the payroll, and refusing her permission to return for an extended

period of time, all after she requested her religious accommodation. 5 (Am. Compl. ¶¶ 62-67.)

       To state a claim for retaliation under Title VII, a claimant must plead facts that show that

(1) he or she “participated in a protected activity known to the defendant”; (2) “the defendant took

an employment action disadvantaging” him or her; and (3) there was a “connection between the

protected activity and adverse action.” Patane v. Clark, 508 F.3d 106, 115 (2d Cir. 2007) (citing

Feingold v. New York, 366 F.3d 138, 156 (2d Cir. 2004)). For a retaliation claim to survive a

motion to dismiss, the plaintiff must plausibly allege that: “(1) defendants discriminated or took

an adverse employment action against him [or her], (2) because he [or she] has opposed any

unlawful employment practice.” Vega, 801 F.3d at 90 (internal quotations omitted).

       In the Title VII retaliation context, an “adverse employment action” is read more broadly

than in the Title VII discrimination context. Id. Thus, an adverse employment action sufficient to

support a retaliation claim is “any action that ‘could well dissuade a reasonable worker from

making or supporting a charge of discrimination.’” Id. (quoting Burlington Northern & Santa Fe

Ry. v. White, 548 U.S. 53, 57 (2006)). To show causation between the adverse action and the

protected activity, a claimant must plausibly plead a connection between the two events. Id.




any discipline or adverse employment action). Therefore, if Plaintiff is alleging a failure to
accommodate claim, it is also dismissed.
       5
         Plaintiff also alleges DOCCS informed her that she was overpaid for a period of time in
2017. (Am. Compl. ¶¶ 46-47.) However, the Amended Complaint does not state if Plaintiff
actually was overpaid, and how DOCCS came to this conclusion. Due to this lack of information,
the Court will not address this allegation.
                                                12
        Case 7:19-cv-11796-NSR Document 39 Filed 09/10/21 Page 13 of 22




Similar to discrimination claims, this may be done using temporal proximity. Id. (citing Cifra v.

Gen. Elec. Co., 252 F.3d 205, 217 (2d Cir. 2001).

       Additionally, a plaintiff bringing a Title VII retaliation claim, “must plausibly allege that

the retaliation was a ‘but-for’ cause of the employer’s adverse action.” Id. But-for causation

requires a showing that “the adverse action would not have occurred in the absence of the

retaliatory motive.” Id. at 91 (citing Kwan v. Andalex Grp. LLC, 737 F.3d 834, 846 (2d Cir. 2013)).

       Here, shortly after requesting to wear her hijab at work, Plaintiff was directed to go home,

taken off the payroll, and precluded from returning for several months. Plaintiff satisfies the first

element as requesting a religious accommodation constitutes protected activity. Privler v. CSX

Transp., Inc., 1:18-cv-1020 (BKS/CFH), 2021 WL 3603334, at *19–20 (N.D.N.Y. Aug. 13, 2021).

Additionally, as discussed above, being placed on unpaid leave is an adverse employment action.

Jamil, 2017 WL 913601, at *8. Plaintiff alleges she was dismissed from her place of work for

about seven months, which clearly constitutes an action that would dissuade an employee from a

protected activity. Thus, the Court finds that Plaintiff’s dismissal and removal from the payroll

constitutes an adverse employment action.

       Plaintiff must also show a connection between her religious accommodation request and

the adverse employment action. Here, similar to her discrimination claim, Plaintiff relies on the

temporal proximity to make this connection. (Am. Compl. 67.) In the retaliation context, this is

sufficient where the temporal proximity is “very close.” Clark County Sch. Dist. v. Breeden, 532

U.S. 268, 273 (2001); see also Deravin v. Kerik, No. 00 CV 7487 (KMW) (KNF), 2007 WL

1029895, at *11 (S.D.N.Y. Apr. 2, 2007) (discussing how time periods greater than one year have

been generally rejected to establish a causal connection). The Amended Complaint alleges that

Plaintiff requested her accommodation on October 14, 2016, her accommodation was approved on



                                                 13
        Case 7:19-cv-11796-NSR Document 39 Filed 09/10/21 Page 14 of 22




or around April 28, 2017, and she was dismissed on May 2, 2017. (Am. Compl. ¶¶ 17, 21, 26, 35,

37.) This is too long of a time period to presume a connection between her accommodation request

and her dismissal. See Wojcik v. Brandiss, 973 F.Supp.2d 195, 216 (E.D.N.Y. 2013) (holding a

time period of nearly six months between the employee’s complaints about his supervisor and the

incident that led to his termination was too long of a time period to support his retaliation claim);

Laudadio v. Johanns, 677 F. Supp. 2d 590, 614 (E.D.N.Y. 2010) (“Second Circuit courts have

rejected finding a causal inference when there were gaps of three months, six months, eight

months, one year, and eleven months between the filing of the complaint and the alleged

retaliation.”) (internal quotations omitted).

       Plaintiff also details multiple grievances and letters she filed regarding her “discriminatory

and retaliatory treatment” in August and September of 2017. (Am. Compl. ¶¶ 48-52.) However,

the actions detailed in the Amended Complaint all happened before Plaintiff sent her grievances

and letters. Plaintiff was sent home on May 2, 2017, taken off the payroll as of May 27, 2017, and

was informed she had been overpaid on August 4, 2017. Every alleged retaliatory action occurred

before she submitted her first grievance on August 14, 2017. (Am. Compl. 26, 45, 47.) While

Plaintiff was not allowed back at her job for almost three months after her first grievance, there

are no allegations in the Amended Complaint that Defendants made any adverse actions during

this time. In other words, the causal connection between Plaintiff’s dismissal and her grievances

is nonexistent.

       Accordingly, the Court GRANTS Defendants’ motion to dismiss Plaintiff’s Title VII

retaliation claim, and dismisses the claim without prejudice.

                  A. Section 1983




                                                 14
        Case 7:19-cv-11796-NSR Document 39 Filed 09/10/21 Page 15 of 22




        Plaintiff next alleges Defendants Murphy, Artuz, and Curra discriminated and retaliated

against her in violation of her First and Fourteenth Amendment rights. (Am. Compl. ¶¶ 70-79.)

        Section 1983 provides, in relevant part, that: “[e]very person who, under color of any

statute, ordinance, regulation, custom, or usage, of any State . . . subjects, or causes to be subjected,

any citizen of the United States . . . to the deprivation of any rights, privileges, or immunities

secured by the Constitution and laws, shall be liable to the party injured.” 42 U.S.C. § 1983.

Section 1983 “is not itself a source of substantive rights, but a method for vindicating federal rights

elsewhere conferred by those parts of the United States Constitution and federal statutes that it

describes.” Baker v. McCollan, 443 U.S. 137, 144 n.3 (1979); see also Patterson v. County of

Oneida, 375 F.3d 206, 225 (2d Cir. 2004). To state a claim under Section 1983, a plaintiff must

allege “(1) the challenged conduct was attributable to a person who was acting under color of state

law and (2) the conduct deprived the plaintiff of a right guaranteed by the U.S. Constitution.”

Castilla v. City of New York, 2013 WL 1803896, at *2 (S.D.N.Y. April 25, 2013); see also Cornejo

v. Bell, 592 F.3d 121, 127 (2d Cir. 2010).

        Constitutional claims alleging religious discrimination or retaliation brought under section

1983 are evaluated under the same standard as Title VII claims. See, e.g. Lewis v. City of Norwalk,

562 Fed. Appx. 25, 29 (2d Cir. 2014) (analyzing Title VII and § 1983 retaliation claims under the

same framework); Feliciano v. City of New York, No. 14 Civ. 6751 (PAE), 2015 WL 4393163, at

*14 (S.D.N.Y. July 15, 2015) (“As noted, Feliciano also brings claims under both §§ 1981 and

1983. Claims of discrimination, retaliation, and hostile work environment under these statutes

match those under Title VII.”).

        Here, Plaintiff alleges the three individual Defendants discriminated and retaliated against

her because of her religion. However, for the same reasons that her Title VII claim fails against



                                                   15
          Case 7:19-cv-11796-NSR Document 39 Filed 09/10/21 Page 16 of 22




DOCCS, Plaintiff has also failed to sufficiently plead Section 1983 claims against the individual

Defendants. Specifically, the claims against Defendants Murphy and Artuz fail as they did not

commit an adverse employment action against Plaintiff, and the claim against Defendant Curra

fails as the facts do not show that she refused Plaintiff’s return due to her accommodation request.

          Accordingly, the Court GRANTS Defendants’ motion to dismiss Plaintiff’s Section 1983

discrimination and retaliation claims, and dismisses the claims without prejudice.

                 B. ADA

          Plaintiff next alleges DOCCS 6 discriminated against her as an employee with a disability

by forcing her to leave work and refusing medical notes approving her return. (Am. Compl. ¶¶

80-87.)

          The ADA “forbids discrimination against persons with disabilities in three major areas of

public life: employment, which is covered by Title I of the statute; public services, programs, and

activities, which are the subject of Title II; and public accommodations, which are covered by Title

III.” Tennessee v. Lane, 541 U.S. 509, 516–17 (2004). The Second Circuit has held that Title II

of the ADA is not intended to cover employment discriminations claims. Mary Jo C. v. N.Y. State

& Local Ret. Sys., 707 F.3d 144, 171 (2d Cir. 2013) (“[T]he statute unambiguously limits

employment discrimination claims to Title I. A public employee may not bring a Title II claim

against his or her employer, at least when the defendant employer employs fifteen or more

employees.”).

          Here, Plaintiff made clear in her Opposition that she is bringing her claim under Title II of

the ADA. (Pl.’s Opp. at 12.) Per the Second Circuit, employment discrimination claims must be




          6
         In her Opposition, Plaintiff concedes that her ADA claim is only against DOCCS. (Pl.’s
Opp. at 12.)
                                                   16
        Case 7:19-cv-11796-NSR Document 39 Filed 09/10/21 Page 17 of 22




brought under Title I. 7 Mary Jo C., 707 F.3d at 171, see also Moore v. City of New York, 15-CV-

6600 (GBD) (JLC), 2017 WL 35450, at *19 (S.D.N.Y. Jan. 3, 2017), report and recommendation

adopted, 2017 WL 1064714 (S.D.N.Y. Mar. 20, 2017) (holding a retired correctional employee’s

claim against his former employer for discrimination fell within Title I of the ADA). Therefore,

Plaintiff’s ADA claim against DOCCS fails.

       However, even if the Court were to reach the merits of Plaintiff’s claim under Title I, she

would still fail to plausibly allege a claim under the ADA. In order to establish a prima facie case

under Title I of the ADA, a claimant must sufficiently allege: “(1) that his [or her] employer is

subject to the ADA; (2) that he [or she] was disabled within the meaning of the ADA; (3) that he

[or she] was otherwise qualified to perform the essential functions of his job, with or without

reasonable accommodation; and (4) that he [or she] suffered an adverse employment action due to

his disability.” Klaes v. Jamestown Bd. of Public Utilities, No. 11-CV-606, 2013 WL 1337188, at

*7 (W.D.N.Y. Mar. 29, 2013) (citing Cameron v. Communit. Aid for Retarded Children, Inc., 335

F.3d 60, 63 (2d. Cir. 2003)). When analyzing a motion to dismiss, the Court will consider the

elements of the prima facie case “in determining whether there is sufficient factual matter in the

complaint” which “gives defendant a fair notice of plaintiff’s claim, and the grounds on which it

rests.” Id. (citing Murphy v. Suffolk County Community College, No. 10-CV-0251 (LDW)(AKT),

2011 WL 5976082, at *5 (E.D.N.Y. Nov. 29, 2011).

       First, it is not clear that Plaintiff suffers a disability. Per the ADA, the term “disability” is

defined as: “(A) a physical or mental impairment that substantially limits one or more major life




       7
         The cases Plaintiff cites showing “the Second Circuit have allowed plaintiffs to bring
claims under Title II in the employee/employer context” are inapposite, as they consist of district
court cases all decided before the Second Circuit’s decision in Mary Jo C.
                                                  17
        Case 7:19-cv-11796-NSR Document 39 Filed 09/10/21 Page 18 of 22




activities of [the] individual; (B) a record of such impairment; or (C) being regarded as having

such an impairment[.]” 42 U.S.C. § 12102(1).

        Plaintiff alleges that diabetes is a physical impairment under the ADA. (Pl.’s Opp. at 18-

19.) However, diabetes is not always considered a disability for ADA purposes. See Epstein v.

Kalvin-Miller Int’l, Inc., 100 F. Supp. 2d 222, 226 (S.D.N.Y. 2000) (holding that the employee’s

type-2 diabetes was not a disability under the ADA because, as treated, it did not affect his ability

to walk or limit any other major life activities). Here, Plaintiff fails to include any facts in the

Amended Complaint that show how her diabetes affects her life or her employment, or otherwise

limits her enjoyment of any major life activities. “Major life activities are generally those activities

that are of central importance to daily life” including “functions such as caring for one’s self,

performing manual tasks, walking, seeing, hearing, speaking, breathing, learning, and working”

and “sitting, standing, lifting or reaching.” Cody v. County of Nassau, 577 F. Supp. 2d 623, 638–

39 (E.D.N.Y. 2008) (internal citations omitted). Without any facts showing that her diabetes

substantially limits a major life activity, Plaintiff has failed to plausibly allege that her diabetes

qualifies as a disability for her claim.

        Plaintiff was also regarded as having a mental illness after she fell twice due to stress.

(Pl.’s Opp. at 19.) Being “regarded as having such an impairment” occurs where the claimant “has

been subjected to an action prohibited under [the ADA] because of an actual or perceived physical

or mental impairment whether or not the impairment limits or is perceived to limit a major life

activity.” 42 U.S.C. § 12102(3)(A). A claimant must merely show that “an action . . . was taken

because of an actual or perceived impairment, whether or not that impairment actually limits or is

believed to limit a major life activity.” Lawton v. Success Acad. Charter Schs., 323 F. Supp. 3d

353, 364 (E.D.N.Y. 2018) (citing H.R. Rep. No. 110-730, pt. 1, at 14 (2008)).



                                                  18
            Case 7:19-cv-11796-NSR Document 39 Filed 09/10/21 Page 19 of 22




        Here, Plaintiff alleges DOCCS perceived her as having a mental illness, and therefore

prevented her from returning to work. The Amended Complaint alleges DOCCS was aware of

Plaintiff’s perceived mental illness, continued to refuse doctor’s notes clearing her for duty, and

took her off the payroll. However, even if her mental illness was considered a qualified disability

under the ADA, she fails to allege any facts showing she was discriminated against because of it.

Indeed, Plaintiff fails to plead any connection between an adverse action and recognition of her

mental health status, as Plaintiff concedes that she failed to provide the required paperwork for her

return. 8

        Accordingly, the Court GRANTS Defendants’ motion to dismiss Plaintiff’s ADA claim,

and dismisses the claim without prejudice. 9

                 C. N.Y. Executive Law § 296

        Plaintiff also raises religious and disability-based discrimination and retaliation claims

under New York State Human Rights Law Executive Law §§ 296 against DOCCS. 10 (Am. Compl.

¶¶ 92-107.) The pleading standards for discrimination and retaliation claims raised under New

York State Law mirror the pleading requirements under Title VII and the ADA, and thus the



        8
          Additionally, being regarded as having an impairment that is “transitory and minor,” or
lasts less than six months, is not sufficient for the ADA. 42 U.S.C. § 12102(3)(B). The Amended
Complaint is not clear as to exactly when DOCCS accepted that Plaintiff was not mentally ill, so
the Court is unable to determine her impairment was not transitory and minor.
        9
           To the extent Plaintiff is also alleging a retaliation claim under the ADA, this claim also
fails. Title I of the ADA prohibits retaliation against any individual who has “opposed any act or
practice made unlawful by this chapter or because such individual made a charge, testified,
assisted, or participated in any manner in any investigation, proceeding or hearing under the
ADA.” 42 U.S.C. §12203(a). “The Second Circuit has concluded that it is appropriate to apply
the framework used in analyzing retaliation claims under Title VII when analyzing a claim of
retaliation under the ADA.” Klaes, 2013 WL 1337188, at *9. Therefore, if Plaintiff is alleging an
ADA retaliation claim, it is also dismissed.
         10
            In her Opposition, Plaintiff concedes that her state law claim is only against DOCCS.
(Pl.’s Opp. at 22.)
                                                 19
        Case 7:19-cv-11796-NSR Document 39 Filed 09/10/21 Page 20 of 22




viability of Plaintiff’s state law claims is the same as that for her federal claims. Song v. Ives

Laboratories, Inc., 957 F.2d 1041, 1048 (2d Cir. 1992); Trane v. Northrop Grumman Corp., 94 F.

Supp. 3d 367, 376 (E.D.N.Y. 2015). Given the Court’s dismissal of Plaintiff’s Title VII, Section

1983, and ADA claims, the same result is appropriate for Plaintiff’s state law claim.

       Accordingly, the Court GRANTS Defendants’ motion to dismiss Plaintiff’s state law

claim, and dismisses the claim without prejudice.

               D. Preliminary Injunction

       In the Amended Complaint, Plaintiff requests a preliminary injunction requiring

Defendants (1) “to correct all present and past violations of federal and state law,” (2) “to allow

the Plaintiff to continue in the position from which Defendants’ illegally terminated her,” (3) “to

enjoin the Defendants from continuing to act in violation of federal and state law” and “to order

such other injunctive relief as may be appropriate to prevent any future violations of said federal

and state laws.” (Am. Compl. ¶ 20.)

       Injunctive relief is “an extraordinary remedy that may only be awarded upon a clear

showing that the plaintiff is entitled to such relief.” Winter v. NRDC, Inc., 555 U.S. 7, 22 (2008).

In the Second Circuit, a party seeking a preliminary injunction “must demonstrate that it will suffer

irreparable harm absent injunctive relief and either (1) that it is likely to succeed on the merits of

the action, or (2) that there are sufficiently serious questions going to the merits to make them a

fair ground for litigation, provided that the balance of hardships tips decidedly in favor of the

moving party.” Mullins v. City of New York, 626 F.3d 47, 52–53 (2d Cir. 2010); see also Lynch v.

City of New York, 589 F.3d 94, 98 (2d Cir. 2009).

       In order for the Court to have subject matter jurisdiction, the plaintiff must allege he or she

has standing to seek injunctive relief. “In order to meet the constitutional minimum of standing to



                                                 20
        Case 7:19-cv-11796-NSR Document 39 Filed 09/10/21 Page 21 of 22




seek injunctive relief, [plaintiff] must carry the burden of establishing that ‘he has sustained or is

immediately in danger of sustaining some direct injury as the result of the challenged official

conduct.’” Shain v. Ellison, 356 F.3d 211, 215 (2d Cir. 2004) (citing City of Los Angeles v. Lyons,

461 U.S. 95, 101–02 (1983)). In making this showing, an “abstract injury is not enough; rather,

the injury or threat of injury must be both real and immediate, not conjectural or hypothetical.” Id.

(citing O’Shea v. Littleton, 414 U.S. 488, 494 (1974)) (internal quotations omitted).

        Further, “an injunction must be more specific than a simple command that the defendant

obey the law.” S.C. Johnson & Son, Inc. v. Clorox Co., 241 F.3d 232, 240 (2d Cir. 2001) (internal

quotations omitted). “Obey the law” injunctions are “vague, do not require the defendants to do

anything more than that already imposed by law, subject the defendants to contempt rather than

statutorily prescribed sanctions, and are not readily capable of enforcement” and are therefore “not

favored.” Dolberry v. Jakob, 9:11-CV-1018 (DNH/DEP), 2017 WL 2126812, at *4 (N.D.N.Y.

May 16, 2017).

        Here, the parties do not dispute that Plaintiff has already returned to her position.

Additionally, the other three requests, to correct or prevent violations of state and federal law, are

vague “obey the law” requests. Plaintiff does not request the Court enjoin the Defendants from

any activity, she just requests that they continue to obey the law. Further, the actions in Plaintiff’s

Amended Complaint occurred in 2017. She has not pled any facts showing any potential for an

ongoing or future injury. Therefore, Plaintiff fails to establish that she has standing to pursue

injunctive relief.

        Accordingly, the Court GRANTS Defendants’ motion to dismiss Plaintiff’s request for a

preliminary injunction, and dismisses the request without prejudice.

                                          CONCLUSION



                                                  21
        Case 7:19-cv-11796-NSR Document 39 Filed 09/10/21 Page 22 of 22




       For the foregoing reasons, Defendants’ motion to dismiss the Amended Complaint is

GRANTED and Plaintiff’s request for a preliminary injunction is DENIED. Plaintiff is granted

leave to file an Amended Complaint as to any claims that have not been dismissed with prejudice.

If she chooses to do so, Plaintiff will have until October 11, 2021 to file a Second Amended

Complaint consistent with this order. Defendants are then directed to answer or otherwise respond

by November 1, 2021.

       If Plaintiff fails to file a Second Amended Complaint within the time allowed, and she

cannot show good cause to excuse such failure, those claims dismissed without prejudice by this

order will be deemed dismissed with prejudice.

       The Clerk of Court is respectfully directed to terminate the motion at ECF No. 35.




Dated: September 10, 2021                                   SO ORDERED:
      White Plains, New York
                                                 ________________________________
                                                        NELSON S. ROMÁN
                                                      United States District Judge




                                                 22
